Citation Nr: 0529292	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  01-01 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tension headaches 
and fatigue, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Army from February 
1984 to November 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision which denied a petition to 
reopen a claim for service connection for tension headaches 
and fatigue, claimed as due to undiagnosed illness.  In 
August 2005, the veteran testified at a videoconference 
hearing before the Board.

As discussed below, the Board is reopening the veteran's 
claim for service connection for tension headaches and 
fatigue.  In the REMAND portion of this decision, the Board 
will REMAND the reopened claim to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  In April 1997, the RO last denied the veteran's petition 
to reopen a claim for service connection for tension 
headaches and fatigue, claimed as due to undiagnosed illness.

3.  Since April 1997, new and material evidence has been 
submitted that is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.
CONCLUSION OF LAW

The claim for service connection for tension headaches and 
fatigue is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.303 (2005) and 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  The VCAA and its 
implementing regulations essentially eliminate the 
requirement of a well-grounded claim, and they provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  However, the VA is not required to 
provide assistance if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  The VA 
must notify a claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice required by 38 U.S.C. § 5103(a) 
(West 2002) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 38 C.F.R. § 3.156(a) (2005).  
Here, the veteran's petition to reopen her claim was received 
much earlier than August 29, 2001.  Thus, the former 
definition of new and material evidence applies: new and 
material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The RO sent correspondence to the veteran in April 2001, 
August 2003, and March 2005; a statement of the case in 
October 2000; and a supplemental statement of the case in 
December 2003.  In this decision, the Board will reopen the 
veteran's claim for service connection for tension headaches 
and fatigue, claimed as due to undiagnosed illness.  
Therefore, the provisions of the VCAA and its implementing 
regulations will be addressed after the Board reopens the 
claim.  Under these circumstances, there is no possibility of 
prejudice to the veteran by issuing this decision because it 
reopens her claim, directs further development of it, and 
reserves determining whether there has been compliance with 
the VCAA and implementing regulations until the additional 
development is completed.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

II.  New and material evidence for service connection for 
tension headaches and fatigue, claimed as due to undiagnosed 
illness

Evidence that is both new and material evidence is needed to 
reopen the veteran's claim for service connection for tension 
headaches and fatigue, claimed as due to undiagnosed illness.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2001); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). "New and 
material evidence" means evidence not previously submitted to 
VA decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (The 
Board notes that the definition of "new and material 
evidence" was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001; thus the new version does not 
apply to the instant case, which was filed before August 29, 
2001.  See 38 C.F.R. § 3.156(a) (2005)).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For 
purposes of the "new and material evidence" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on analysis of all the evidence and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In this case, the last final denial was the RO's April 1997 
decision, which denied an application to reopen a claim for 
service connection for tension headaches and fatigue, 
including as due to undiagnosed illness.  The Board notes 
that the issue was listed as "claimed as due to undiagnosed 
illness," but the RO's adjudication also entailed review of 
direct service connection principles in addition to 
presumptive service connection principles relating to Persian 
Gulf War service.  See 38 U.S.C.A. §§ 1110, 1117 (West 2002).  
At that time, the record consisted of the veteran's service 
medical records, various VA medical records, and the 
veteran's submissions.  The RO denied the claim on the basis 
that the veteran's symptomatology was the result of the known 
clinical diagnosis of tension headaches, which did not occur 
in nor were caused by service.

Since the April 1997 decision, much more evidence has been 
associated with the veteran's claims folder.  Such evidence 
includes various VA medical records showing continued 
treatment for headaches, including diagnoses of tension 
headaches and migraine headaches, as well as the veteran's 
testimony received by the Board in August 2005.  The Board 
finds that such evidence shows continuity of treatment for 
headaches since the veteran's separation from service, and as 
such constitutes new and material evidence.  Therefore, the 
veteran's claim for service connection for tension headaches 
and fatigue, including as due to undiagnosed illness, is 
reopened.

The Board does not express any opinion as to the ultimate 
outcome of this case.  This decision addresses only the very 
narrow issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
tension headaches and fatigue, including as due to 
undiagnosed illness.





ORDER

The claim for service connection for tension headaches and 
fatigue, including as due to undiagnosed illness, is 
reopened.  To this extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for tension 
headaches and fatigue, claimed as due to undiagnosed illness, 
the Board now will discuss what additional development is 
necessary on remand.

The record establishes that the veteran was seen with 
complaints of headaches on two occasions during service, in 
January 1985 and August 1989.  Post-service medical records 
show continued treatment for headaches, with diagnoses of 
tension headaches and migraine headaches, beginning in 
February 1992, three months after the veteran's separation 
from service.

Upon review of the evidence of record, the Board notes that 
the veteran has not been given a VA examination regarding her 
claim for service connection.  Given the evidence of 
treatment for headaches during service and the existence of a 
current headache disability which began shortly after 
service, the Board finds that prior to further adjudication 
of the claim the veteran should be given a VA examination 
which addresses the existence of any current headache 
disability and provides an opinion on whether there is a 
relationship between any such disability and the veteran's 
period of military service.  38 C.F.R. § 3.159(c)(4) (2005).

Additionally, any updated treatment records should also be 
associated with the claims file.  In this regard, the Board 
notes that the most recent medical treatment records in the 
claims file are from February 2003, and in her August 2005 
hearing the veteran indicated that she had received 
additional treatment for her headaches since then.  As 
decisions of the Board must be based on all of the evidence 
that is known to be available, such medical treatment records 
should be obtained prior to further adjudication of the 
claim.  See 38 U.S.C. § 5103A (West 2002); Bell v. Derwinski, 
2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Ask the veteran to identify all 
sources of VA and non-VA treatment 
concerning her headaches during and since 
2003.  Obtain copies of any relevant 
medical records not already associated 
with the claims file.

2.  Schedule the veteran for a VA 
examination, with medical opinion, on the 
nature and etiology of her current 
headaches.  The claims folder should be 
provided to and be reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should diagnose 
any current headache disorder.  Based on 
examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of any current headache disorder 
found.  The examiner should also provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that any currently diagnosed 
headache disorder was initially 
manifested during the veteran's active 
service from February 1984 to November 
1991.

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
for service connection for tension 
headaches and fatigue, claimed as due to 
undiagnosed illness.  On remand, the RO 
should consider all available theories of 
service connection, including based on 
principles of direct service connection 
(see Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994)) and on principles of service 
connection for disabilities due to 
undiagnosed illnesses (see 38 C.F.R. § 
3.317 (2005)).  If any determination 
remains unfavorable to the veteran, she 
and her representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

By this remand, the Board expresses no opinion as to the 
merits of the appeal.  The appellant has the right to submit 
additional evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO must treat this claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


